DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-31 and 34-41 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunn (US 2017/0042533 A1).
Regarding claim 25, Lunn discloses: A suture passer device (see Fig. 1) comprising: an elongated, cannulated needle (needle tip 14, see Examiner’s Diagram of Fig. 2 below seen to extend within shaft 11) having a proximal end (seen to be housed within curved distal region 13, see Fig. 1), a distal end (needle tip at element 14 shown in Fig. 1), and a longitudinal axis extending therebetween; a slidable, suture-capture member extending through the needle (suture snare 15, see Figs 3A-3B and Fig. 6 showing the suture snare within the needle shaft); and an in-line handle attached to the proximal end of the needle (handle component 10d, see Fig. 22D), the handle including an actuator (actuator 16, see Fig. 22D, see also Paragraph 57) in operative communication with a proximal portion of the suture-capture member (see Paragraphs 57 and 84 mentioning how the actuator activates the instrument via movement of the suture snare) and configured to slide the suture-capture member distally relative to the needle (see Paragraph 57 mentioning the actuator is a thumb activated slider switch that is seen to slide the suture snare within the needle as shown in Figs. 3A-3B), whereby the suture-capture member is extended relative to the distal end of the needle, and proximally relative to the needle (see Figs. 3A-3B showing the suture snare extended relative to the distal end of the needle and retracted relative to the needle), whereby the suture-capture member is retracted and secured in a retracted position relative to the distal end of the needle (as shown in Fig. 3A wherein the suture snare is retracted); wherein the handle defines a linear track providing a path of the actuator such that linear movement of the actuator along the path controls the extending and retracting of the suture- capture member (see Examiner’s Diagram of Fig. 11 below); and wherein the linear track includes an elongated slot defined along a top surface of the handle and extending parallel with the longitudinal axis of the needle, the slot configured for receiving a sliding portion of the actuator (see Examiner’s Diagram of Fig. 11 below).

    PNG
    media_image1.png
    671
    337
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    343
    526
    media_image2.png
    Greyscale

     Fig. 2					       Fig. 11
	Regarding claim 26, Lunn discloses the invention of claim 25, Lunn further discloses wherein the distal end of the needle comprises a curved distal region (see Fig. 1 showing a curved distal tip of the needle 11 at distal region 13, see also Paragraph 56 mentioning the same)
	Regarding claim 27, Lunn discloses the invention of claim 25, Lunn further discloses wherein the distal end of the needle comprises a pointed needle tip (see Figs. 1-2 showing a pointed needle tip 14, see also Paragraph 56 mentioning the same)
	Regarding claim 28, Lunn discloses the invention of claim 25, Lunn further discloses wherein the suture-capture member comprises a single, hooked member (see Fig. 3B showing suture snare as a single, hooked member, see also Paragraph 15 mentioning the same)
	Regarding claim 29, Lunn discloses the invention of claim 25, Lunn further discloses wherein the track defines a proximally facing abutment surface for preventing movement of the actuator along the path (see Examiner’s Diagram of Fig. 8 below)

    PNG
    media_image3.png
    652
    450
    media_image3.png
    Greyscale

Fig. 8
	Regarding claim 30, Lunn discloses the invention of claim 25, Lunn further discloses wherein the actuator is directly motion coupled to slidable member (see Paragraphs 57-58 mentioning the actuator is capable of sliding suture snare with corresponding movement applied to the actuator)
	Regarding claim 31, Lunn discloses the invention of claim 25, Lunn further discloses wherein the actuator is a thumb activated toggle (see Paragraph 57 mentioning the actuator is a thumb activated slider switch)
	Regarding claim 34, Lunn discloses the invention of claim 25, Lunn further discloses wherein the suture-capture member is configured to capture a suture when the suture-capture member is extended relative to the distal end of the needle (see Paragraphs 11 and 25 mentioning the device is capable of capturing a suture when fully extended), and to secure the suture within the needle when the suture-capture member is retracted relative to the distal end of the needle (see Paragraph 15 mentioning the captured needle is brought back into the needle).
	Regarding claim 35, Lunn discloses: A method of passing suture through tissue, the method comprising: inserting a suture passer device through tissue (see Abstract and Paragraph 4 and 7 mentioning the needle of the device is passed through tissue), the suture passer device comprising: an elongated, cannulated needle (needle tip 14, see Examiner’s Diagram of Fig. 2 below seen to extend within shaft 11) having a proximal end (seen to be housed within curved distal region 13, see Fig. 1), a distal end (needle tip at element 14 shown in Fig. 1), and a longitudinal axis extending therebetween; a slidable, suture-capture member extending through the needle (suture snare 15, see Figs 3A-3B and Fig. 6 showing the suture snare within the needle shaft); and an in-line handle attached to the proximal end of the needle (handle component 10d, see Fig. 22D), the handle including an actuator (actuator 16, see Fig. 22D, see also Paragraph 57) in operative communication with a proximal portion of the suture-capture member (see Paragraphs 57 and 84 mentioning how the actuator activates the instrument via movement of the suture snare) and configured to slide the suture-capture member distally (see Paragraph 57 mentioning the actuator is a thumb activated slider switch that is seen to slide the suture snare within the needle as shown in Figs. 3A-3B) and proximally relative to the needle (see Figs. 3A-3B showing the suture snare extended relative to the distal end of the needle and retracted relative to the needle); 4Atty. Docket No. SN-261US (PT-4959-US-PCT)Preliminary Amendment dtd. 10/21/2020 wherein the handle defines a linear track providing a path of the actuator (see Examiner’s Diagram of Fig. 11 above) such that linear movement of the actuator along the path controls the extending and retracting of the suture-capture member see Paragraphs 57 and 84 mentioning how the actuator activates the instrument via movement of the suture snare, in addition to mentioning the actuator is a thumb activated slider switch that is seen to slide the suture snare within the needle as shown in Figs. 3A-3B); and wherein the linear track includes an elongated slot defined along a top surface of the handle and extending parallel with the longitudinal axis of the needle (see Examiner’s Diagram of Fig. 11 above showing the actuator is parallel with the longitudinal axis of the needle), the slot configured for receiving a sliding portion of the actuator (see Fig. 11 above showing actuator within the elongate slot); using the actuator, extending the suture capture member relative to the distal end of the needle to capture a suture; and using the actuator, retracting the suture-capture member relative to the distal end of the needle to secure the suture within the needle (see Paragraph 57 mentioning the actuator is a thumb activated slider switch that is seen to slide the suture snare within the needle as shown in Figs. 3A-3B)
Regarding claim 36, Lunn discloses the method of claim 35, Lunn further discloses wherein the distal end of the needle comprises a curved distal region (see Fig. 1 showing a curved distal tip of the needle 11 at distal region 13, see also Paragraph 56 mentioning the same)
	Regarding claim 37, Lunn discloses the method of claim 35, Lunn further discloses wherein the distal end of the needle comprises a pointed needle tip (see Figs. 1-2 showing a pointed needle tip 14, see also Paragraph 56 mentioning the same)
	Regarding claim 38, Lunn discloses the method of claim 35, Lunn further discloses wherein the suture-capture member comprises a single, hooked member (see Fig. 3B showing suture snare as a single, hooked member, see also Paragraph 15 mentioning the same)
	Regarding claim 39, Lunn discloses the method of claim 35, Lunn further discloses wherein the track defines a proximally facing abutment surface for preventing movement of the actuator along the path (see Examiner’s Diagram of Fig. 8 above)
Regarding claim 40, Lunn discloses the method of claim 35, Lunn further discloses wherein the actuator is directly motion coupled to slidable member (see Paragraphs 57-58 mentioning the actuator is capable of sliding suture snare with corresponding movement applied to the actuator)
	Regarding claim 41, Lunn discloses the method of claim 35, Lunn further discloses wherein the actuator is a thumb activated toggle (see Paragraph 57 mentioning the actuator is a thumb activated slider switch)
	Regarding claim 44, Lunn discloses the method of claim 35, Lunn further discloses wherein inserting the suture passer device through the tissue comprises inserting the suture passer device through the tissue with the suture capture member in a retracted position (see Abstract and Paragraph 4 and 7 mentioning the needle pierces through tissue, see Paragraphs 20 and 25 mentioning the snare hook is housed in a retracted position while the instrument is pushed through tissue during suture passing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32-33 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunn (US 2017/0042533 A1) in view of Roslin (US 2020/0170638 A1).
	Regarding claim 32, Lunn discloses all limitations of the invention of claim 25.
However, Lunn does not expressly disclose wherein the slot includes a narrowed portion relative to a wider portion of the slot.
However, in the same field of endeavor, namely surgical suturing devices, Roslin teaches a handpiece (see Examiner’s Diagram of Fig. 8 below, supported in Paragraph 59 mentioning suture needle switches 62 are suggested to be manipulated by a user to actuate suture needles within the device, see also Paragraph 62) comprising locking slots (35, see Fig. 2, see also Examiner’s Diagram of Fig. 8 below) that cause the actuation slot as shown in Examiner’s Diagram of Fig. 8 below to narrow in some place to lock the suture needle in a desired location/orientation (see Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator track of Lunn to include the locking slots of Roslin as Lunn additionally discloses a locking mechanism for locking the snare in a desired position relative to the shaft, the locking mechanism comprising groves, slots, e.g. (see Paragraph 25), leading a person of ordinary skill in the art to make the obvious inclusion of the locking tabs as suggested and taught by Roslin to, in this case, lock the suture snare of Lunn in a desired location or orientation (see Roslin Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations). It is also noted that the inclusion of the locking tabs as suggested and taught by Roslin would constitute a narrower section of the actuator track at the locations the locking tabs are applied.

    PNG
    media_image4.png
    377
    528
    media_image4.png
    Greyscale

Fig. 8
		Regarding claim 33, Lunn discloses all limitations of the invention of claim 25.
However, Lunn does not expressly disclose an interference or resistance based feature to resist sliding of the suture-capture member relative to the needle until a sufficient force is applied to overcome such interference or resistance based feature.
However, in the same field of endeavor, namely surgical suturing devices, Roslin teaches a handpiece (see Examiner’s Diagram of Fig. 8 above, supported in Paragraphs 59 and 62 mentioning suture needle switches 62 are suggested to be manipulated by a user to actuate suture needles within the device) comprising locking slots (35, see Fig. 2, see also Examiner’s Diagram of Fig. 8 above) that lock the suture needle in a desired location/orientation (see Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations, see also Paragraph 62 further mentioning a user may further actuate the needles by applying further pressure to needle switches 62 to overcome the locking tabs)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator track of Lunn to include the locking slots of Roslin as Lunn additionally discloses a locking mechanism for locking the snare in a desired position relative to the shaft, the locking mechanism comprising groves, slots, e.g. (see Paragraph 25), leading a person of ordinary skill in the art to make the obvious inclusion of the locking tabs as suggested and taught by Roslin to, in this case, lock the suture snare of Lunn in a desired location or orientation (see Roslin Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations).
	Regarding claim 42, Lunn discloses all limitations of the method of claim 35.
However, Lunn does not expressly disclose wherein the slot includes a narrowed portion relative to a wider portion of the slot.
However, in the same field of endeavor, namely surgical suturing devices, Roslin teaches a handpiece (see Examiner’s Diagram of Fig. 8 above, supported in Paragraph 59 mentioning suture needle switches 62 are suggested to be manipulated by a user to actuate suture needles within the device, see also Paragraph 62) comprising locking slots (35, see Fig. 2, see also Examiner’s Diagram of Fig. 8 above) that cause the actuation slot as shown in Examiner’s Diagram of Fig. 8 above to narrow in some place to lock the suture needle in a desired location/orientation (see Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator track of Lunn to include the locking slots of Roslin as Lunn additionally discloses a locking mechanism for locking the snare in a desired position relative to the shaft, the locking mechanism comprising groves, slots, e.g. (see Paragraph 25), leading a person of ordinary skill in the art to make the obvious inclusion of the locking tabs as suggested and taught by Roslin to, in this case, lock the suture snare of Lunn in a desired location or orientation (see Roslin Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations). It is also noted that the inclusion of the locking tabs as suggested and taught by Roslin would constitute a narrower section of the actuator track at the locations the locking tabs are applied.

	Regarding claim 43, Lunn discloses all limitations of the method of claim 35.
However, Lunn does not expressly disclose an interference or resistance based feature to resist sliding of the suture-capture member relative to the needle until a sufficient force is applied to overcome such interference or resistance based feature.
However, in the same field of endeavor, namely surgical suturing devices, Roslin teaches a handpiece (see Examiner’s Diagram of Fig. 8 above, supported in Paragraphs 59 and 62 mentioning suture needle switches 62 are suggested to be manipulated by a user to actuate suture needles within the device) comprising locking slots (35, see Fig. 2, see also Examiner’s Diagram of Fig. 8 above) that lock the suture needle in a desired location/orientation (see Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations, see also Paragraph 62 further mentioning a user may further actuate the needles by applying further pressure to needle switches 62 to overcome the locking tabs)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator track of Lunn to include the locking slots of Roslin as Lunn additionally discloses a locking mechanism for locking the snare in a desired position relative to the shaft, the locking mechanism comprising groves, slots, e.g. (see Paragraph 25), leading a person of ordinary skill in the art to make the obvious inclusion of the locking tabs as suggested and taught by Roslin to, in this case, lock the suture snare of Lunn in a desired location or orientation (see Roslin Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2020/0054319 A1 to
Zhou, and US 2018/0116652 A1 to Torrie all disclose suture retrieving devices having a slidable thumb-toggle actuator to control a suture capture device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        


/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 9, 2022